Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 4, 2021 has been entered. Claims 1-4, 6-16 and 18-24 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830) in view of Berger et al (US 2015/0290981).
Regarding claim 1, Kuwano discloses that, as illustrated in Fig. 1, a tread block arrangement (Fig. 1, item 10) forming a tread that is suitable for forming a rolling contact of the tread against a ground surface. The tread block arrangement includes tread blocks (Fig. 1, items 16A, 16B and 16C) defining a first side of the tread and a second side of the tread (two edge (E) areas of the tire), 
wherein the tread blocks limit at least one longitudinal groove (Fig. 1, item either 12A or 12B) that is left in between the first side and the second side of the tread in a transversal 
wherein the tread blocks limit a first number of sipes (Fig. 1, item 30), such that a second number of the sipes are transversal sipes (as shown), and a third number of the transversal sipes form such a group, that
for each sipe of the group, the tread block arrangement forms a bottom, a first sidewall, a second sidewall, and a first end wall(see labels in attached annotated Figures I and II), wherein
each sipe of the group
is free from a second end wall (as shown in attached annotated Figure II)
the first end wall of each sipe of the group is configured such that
a distance between the first end wall of the sipe in question and an outer side of tread block arrangement is less than a distance between the other end of the sipe in question and the outer side, wherein
◦	the first end wall is closer to the outer side than to an opposite other side of the tread block arrangement (as shown in attached annotated Figure II),
at least a part of the first end wall of the sipe in question has a first surface normal of the sipe in question (see label of the first surface normal in attached annotated Figure II), and 
the first surface normal of the sipe in question forms a first minimum angle of the sipe in question of at least several degrees with the tread  (surface) (as shown in attached annotated Figure II), and 

Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are results effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the second number to the first number is at least 75% and the ratio of the third number to the second number is at least 30%) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.


    PNG
    media_image1.png
    471
    534
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Kuwano)

    PNG
    media_image2.png
    376
    722
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 3 in the teachings of Kuwano)
    Regarding claim 2, Kuwano discloses that, as illustrated in Fig. 2, in the tread block arrangement each transversal sipe extends in a longitudinal direction (W direction in Fig. 2) of the transversal sipe (Fig. 2, item 30; also see labels of two ends of each transversal sipe in attached annotated Figure III) in question in such a way that the longitudinal direction of the transversal sipe in question is parallel to the transversal direction.

    PNG
    media_image3.png
    447
    678
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 4 in the teachings of Kuwano)
3, Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are results effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the second number to the first number is at least 90%, such as at least 95% and the ratio of the third number to the second number is at least 50%) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
Regarding claim 4, Kuwano discloses that, in the tread block for each sipe of the group that comprises a second end wall 
a second surface normal (see label in attached annotated Figure III) of the second end wall of the sipe in question belongs to a plane that is parallel or forms a second minimum angle of at most 15 degrees with the tread, whereby 
a second angle of from 10 to 170 degrees is left in between the first surface normal of the sipe in question and the second surface normal of the sipe in question
Kuwano discloses that the minimum angle between the second surface normal and the tread surface is less than 90 degree (as shown in attached annotated Figure III). Considering uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block, the minimum angle between the first surface normal and the tread surface is a 
Regarding claim 10, Kuwano discloses that, as illustrated in Fig. 1, in the tread block arrangement each sipe (Fig. 1, item 30) of the group extends in between the first end wall of the sipe in question and the other end of the sipe in question such that when viewed from top, the sipe has the form of a zigzag with at least two bends. 
Regarding claim 11, Kuwano discloses the pneumatic tire having multiple sipes in the tread blocks. However, Kuwano does not explicitly disclose the marking on the side of the tire. In the same field of endeavor, tire sidewall marking, Berger discloses that, as illustrated in Fig. 2, furthermore, three second sectors 312 include raised markings 3120 on the wall surface of the first sidewall portion ([0050]). The first marking defining ABCD can be substituted by the outer side such that, in use, the outer side is located further away from a center of a vehicle having the tread block arrangement than an opposite inner side of the tread block arrangement. The second marking indicative 12345 of the tread band can be substituted for being suitable for use as a winter tire and/or a third marking indicative (as shown in Fig. 2) of the tread band can be substituted for being suitable for driving at a speed of at least 106 kph, whereby the marking may .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 1 above, further in view of Eromaki (US Patent No. 7,900,669) and Maesaka et al (US Patent No. 8,499,805).
Regarding claims 6-7, Kuwano discloses the pneumatic tire having multiple sipes in the tread blocks. However, Kuwano does not explicitly disclose the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. In the same field of endeavor, tire with studs, Eromaki discloses that, the hardness of the rubber quality in the tread 20 is relatively low, advantageously of the order 55-60 Shore A (col. 5, lines 14-17). The stud body 3 may be made of a known or new suitable metal alloy, such as steel (col. 8, lines 42-43).
In the same field of endeavor, winter tire tread, Maesaka discloses that, the Shore A hardness of the compositions after curing is assessed in accordance with stamndard ASTM 2240-86 (col. 3, lines 45-46). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eromaki and Maesaka to provide the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. Doing so would be possible to provide an optimal wear resistance to the land portions of the tire, as recognized by Eromaki (col. 3, lines 3-44).    
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 1 above, further in view of Hamanaka (US Patent No. 9,108,472).
Regarding claim 8, Kuwano discloses the first end wall and the second end wall of the sipe in the tread blocks. However, Kuwano does not explicitly disclose that the first end wall and the second end wall of the sipe are planar. In the same field of endeavor, pneumatic tire, Hamanaka discloses that, as illustrated in Figs. 5-6, a relationship between the planar form of the sipe 6 and the sipe depth D1 (col. 6, lines 7-8) and the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hamanaka to provide the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, lines 48-67 and col. 6, lines 1-11).
Regarding claim 9, Hamanaka discloses that, as illustrated in Figs. 2 and 5-6, in the tread block arrangement each sipe of the group has only two ends. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwano to incorporate the teachings of Hamanaka to provide each sipe of the group has only two ends; preferably each one of the sipes of the group comprises exactly two ends.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, 48-67 and col. 6, 1-11).
12, Hamanaka discloses that, as illustrated in Fig. 5, in the tread block arrangement a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least 0.5 mm and/or for each sipe of the group, the first angle is at least 30 degrees. Hamanaka discloses the structures of the sipe for the purposes of suppressing uneven wear in the land portions of the tire.  The distance between the first end wall of each sipe of the group and a closest edge of a tread block and/or for each sipe of the group, the first angle results effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least 0.5 mm and/or for each sipe of the group, the first angle is at least 30 degrees) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing uneven wear of the land blocks of the tire.
Claims 13-16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830) in view of Berger et al (US 2015/0290981).
Regarding claim 13, Kuwano discloses a tire, such as a pneumatic tire. The tire includes
-     a cylindrical part (not shown) and
a tread block arrangement forming a tread of the tire, the tread being suitable for forming a rolling contact of the tread against a ground surface, the tread block arrangement includes tread blocks (Fig. 1, items 16A, 16B and 16C) defining a first side of the tread and a second side of the tread (two edge (E) areas of the tire), 
wherein the tread blocks limit at least one longitudinal groove (Fig. 1, item either 12A or 12B) that is left in between the first side and the second side of the tread in a transversal 
wherein the tread blocks limit a first number of sipes (Fig. 1, item 30), such that a second number of the sipes are transversal sipes (as shown), and a third number of the transversal sipes form such a group, that
for each sipe of the group, the tread block arrangement forms a bottom, a first sidewall, a second sidewall, and a first end wall(see labels in attached annotated Figures I and II), wherein
each sipe of the group
is free from a second end wall (as shown in attached annotated Figure II)
the first end wall of each sipe of the group is configured such that
a distance between the first end wall of the sipe in question and an outer side of tread block arrangement is less than a distance between the other end of the sipe in question and the outer side, wherein
◦	the first end wall is closer to the outer side than to an opposite other side of the tread block arrangement (as shown in attached annotated Figure II),
at least a part of the first end wall of the sipe in question has a first surface normal of the sipe in question (see label of the first surface normal in attached annotated Figure II), and 
the first surface normal of the sipe in question forms a first minimum angle of the sipe in question of at least several degrees with the tread  (surface) (as shown in attached annotated Figure II), and 

Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are results effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the second number to the first number is at least 75% and the ratio of the third number to the second number is at least 20%) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.

Regarding claim 14, Kuwano discloses that, as illustrated in Fig. 2, in the tread block arrangement each transversal sipe extends in a longitudinal direction (W direction in Fig. 2) of the transversal sipe (Fig. 2, item 30; also see labels of two ends of each transversal sipe in attached annotated Figure III) in question in such a way that the longitudinal direction of the transversal sipe in question is parallel to the transversal direction.
Regarding claim 15, Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are 
Regarding claim 16, Kuwano discloses that, in the tread block for each sipe of the group that comprises a second end wall 
a second surface normal (see label in attached annotated Figure III) of the second end wall of the sipe in question belongs to a plane that is parallel or forms a second minimum angle of at most 15 degrees with the tread, whereby 
a second angle of from 10 to 170 degrees is left in between the first surface normal of the sipe in question and the second surface normal of the sipe in question
Kuwano discloses that the minimum angle between the second surface normal and the tread surface is less than 90 degree (as shown in attached annotated Figure III). Considering uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block, the minimum angle between the first surface normal and the tread surface is a result effective variable. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the second surface normal of the sipe in question forms a first minimum angle of the sipe in question of at most 15 degrees with the tread; a second angle of from 10 to 170 degrees is left in between the first surface normal of the sipe in question and the second surface normal of the sipe in 
Regarding claim 22, Kuwano discloses that, as illustrated in Fig. 1, in the tread block arrangement each sipe (Fig. 1, item 30) of the group extends in between the first end wall of the sipe in question and the other end of the sipe in question such that when viewed from top, the sipe has the form of a zigzag with at least two bends. 
Regarding claim 23.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 13 above, further in view of Eromaki (US Patent No. 7,900,669) and Maesaka et al (US Patent No. 8,499,805).
Regarding claims 18-19, Kuwano discloses the pneumatic tire having multiple sipes in the tread blocks. However, Kuwano does not explicitly disclose the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. In the same field of endeavor, tire with studs, Eromaki discloses that, the hardness of the rubber quality in the tread 20 is relatively low, advantageously of the order 55-60 Shore A (col. 5, lines 14-17). The stud body 3 may be made of a known or new suitable metal alloy, such as steel (col. 8, lines 42-43).
In the same field of endeavor, winter tire tread, Maesaka discloses that, the Shore A hardness of the compositions after curing is assessed in accordance with stamndard ASTM 2240-86 (col. 3, lines 45-46). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eromaki and Maesaka to provide the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. Doing so would be possible to provide an optimal wear resistance to the land portions of the tire, as recognized by Eromaki (col. 3, lines 3-44).    
Claims 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 13.
Regarding claim 20, Kuwano discloses the first end wall and the second end wall of the sipe in the tread blocks. However, Kuwano does not explicitly disclose that the first end wall and the second end wall of the sipe are planar. In the same field of endeavor, pneumatic tire, Hamanaka discloses that, as illustrated in Figs. 5-6, a relationship between the planar form of the sipe 6 and the sipe depth D1 (col. 6, lines 7-8) and the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hamanaka to provide the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, 48-67 and col. 6, 1-11).
Regarding claim 21, Hamanaka discloses that, as illustrated in Figs. 2 and 5-6, in the tread block arrangement each sipe of the group has only two ends; preferably each one of the sipes of the group comprises exactly two ends. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hamanaka to provide each sipe of the group has only two ends; preferably each one of the sipes of the group comprises exactly two ends.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, 48-67 and col. 6, 1-11).
24, Hamanaka discloses that, as illustrated in Fig. 5, in the tread block arrangement a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least 0.5 mm and/or for each sipe of the group, the first angle is at least 30 degrees. Hamanaka discloses the structures of the sipe for the purposes of suppressing uneven wear in the land portions of the tire.  The distance between the first end wall of each sipe of the group and a closest edge of a tread block and/or for each sipe of the group, the first angle results effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least 0.5 mm and/or for each sipe of the group, the first angle is at least 30 degrees) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing uneven wear of the land blocks of the tire.
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the Examiner fails to specifically identify which features of Berger are believed to be equivalent to the claimed tread block arrangement and rejection of claim 1 based on Berger is improper, it is not persuasive. Berger discloses each sidewall 3 (respectively 3’) is divided into a first portion 31 (respectively 31’) and a second portion 32 (respectively 32’) (as shown in Fig. 2) ([0042]). For one of ordinary skilled in the art, it is obvious that in the teachings of Berger as illustrated in Fig. 1, the sidewalls 3 (respectively 3’) are presented. At the same time, this 205/55 R 16 size tire includes a crown portion provided 
Regarding arguments in claim 1 that Berger does not provide any suggestion or hint as to effects of choosing a first minimum angle of the sipe in question of at least 20 degrees with the tread, wherein a ratio of the second number to the first number is at least 75% and ratio of the third number to the second number is at least 30% (pg. 16, lines 3-6 in remarks filed on 2/4/2021), these are not persuasive. 
Kuwano discloses that the minimum angle between the first surface normal and the tread surface is less than 90 degree (as shown in attached annotated Figure II). Considering uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block, the minimum angle between the first surface normal and the tread surface is a result effective variable. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the first surface normal of the sipe in question forms a first minimum angle of the sipe in question of at least 20 degrees with the tread) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742